                                                                                      DOC NO
                                                                                   ’ rO'D/F!LED
                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN                      2021 SEP-I AH ||: 53

                                                                              CLERK
UNITED STATES OF AMERICA                                    INFORMATION

             v.                                  Case No.    21        CR         08 5      *
                                                            18 U.S.C. § 1343
BARBARA BORTNER and                                         26 U.S.C. § 7201
RYAN WECKERLY,                                              26 U.S.C. § 7206(2)

                           Defendants.




THE UNITED STATES ATTORNEY CHARGES:

                                       COUNT1

                                      Background

        1.   At times material to this information:

             a.     Mercyhealth was a large regional health care provider operating

several hospitals and many clinics throughout Southern Wisconsin and Northern

Illinois.

             b.    Defendant BARBARA BORTNER was the Vice President of

Marketing and Public Relations at Mercyhealth and worked primarily in Janesville,

Wisconsin. Her role in this position included overseeing Mercyhealth's marketing

department, including approving marketing projects and approving invoices and bills.

             c.    Defendant RYAN WECKERLY was the owner of two marketing

agencies based in Sycamore, Illinois - Morningstar Media Group and Morningstar

Interactive (doing business as Invironments Magazine). Morningstar Media Group
prepared television, radio, and internet advertising for Mercyhealth. Invironments

Magazine was a general lifestyle magazine featuring human interest stories.

advertisements, gift ideas, recipes, holiday decoration guides, and other items.

              d.    On February 18, 2015, BORTNER opened a business checking

account (account number XX9529) at the Bank of Milton in the name of "Welnspire

L.L.C" The Bank of Milton was located in Milton, Wisconsin. BORTNER was the only

authorized signer on the account.

              e.    On August 22, 2015, WECKERLY opened a business checking

account at American Midwest Bank in the name of "Blank Slate Media EEC DBA Blank

Slate Ads." American Midwest Bank was located in Sycamore, Illinois. WECKERLY

and his wife were the only authorized signers on the account.

              f.    Prior to February of 2015, Morningstar Media Group provided

legitimate marketing services to Mercyhealth.

                                    Scheme to Defraud

      2.      During the period beginning in or about February of 2015, and continuing

to in or about June of 2020, in the Western District of Wisconsin and elsewhere, the

defendants.

                               BARBARA BORTNER and
                                 RYAN WECKERLY,

knowingly, and with the intent to defraud, devised and participated in a scheme to

defraud Mercyhealth, and to obtain money and property by means of materially false

and fraudulent pretenses, representations, omissions, and promises.



                                            2
       3.     It was part of the scheme to defraud that beginning in or about February

of 2015, BORTNER and WECKERLY discussed WECKERLY submitting inflated

invoices to BORNTER for his marketing work for Mercyhealth. BORTNER and

WECKERLY agreed that he would provide kickbacks to BORTNER for the funds he

received from the inflated invoices. In return, BORTNER agreed she would continue to

use Morningstar Media Group as the primary marketing agency for Mercyhealth.

      4.     It was further part of the scheme to defraud that BORTNER and

WECKERLY discussed using check payments in addition to cash payments for the

kickbacks. As a result of their conversation regarding using check payments for

kickbacks, BORTNER formed Welnspire L.L.C. ("Welnspire") and WECKERLY created

the marketing business Blank Slate Media LLC ("Blank Slate Media").

      5.     It was further part of the scheme to defraud that following the creation of

Welnspire, WECKERLY submitted inflated marketing invoices to Mercyhealth from

Morningstar Media Group and Blank Slate Media. WECKERLY maintained business

checking accounts for Morningstar Media Group and Blank Slate Media.

      6.     It was further part of the scheme to defraud that BORTNER created

Welnspire to make it appear that she was performing legitimate work for Invironments

Magazine. In reality, BORTNER's creation of Welnspire was an attempt to disguise the

source of the kickback payments from WECKERLY.

      7.     It was further part of the scheme to defraud that BORTNER failed to

inform other executives at Mercyhealth about the true nature of the inflated invoices




                                           3
from Morningstar Media Group and Blank Slate Media or the details of her kickback

scheme with WECKERLY.

       8.     It was further part of the scheme to defraud that WECKERLY received

check payments from Mercyhealth for the inflated invoices and deposited the check into

his business bank accounts for Morningstar Media Group and Blank Slate Media.

WECKERLY transferred a portion of the money from the inflated invoices to his

business checking account for Invironments Magazine (“the Invironments account").

WECKERLY wrote 103 checks from the Invironments account to Welnspire for a total of

$2,051,975. BORTNER deposited the vast majority of these checks into account number

XX9529 at the Bank of Milton. BORTNER used the funds from these checks for her own

purposes and did not use the funds for the benefit of Mercyhealth.

      9.     It was further part of the scheme to defraud that WECKERLY withdrew

cash from the bank accounts for Morningstar Media Group and Blank Slate Media and

provide the cash directly to BORTNER.

      10.    On or about April 30, 2019, in the Western District of Wisconsin and

elsewhere, the defendants.

                               BARBARA BORTNER and
                                 RYAN WECKERLY,

for the purpose of executing the scheme, knowingly caused to be transmitted, by means

of wire communications in interstate commerce, certain signals and sounds, namely: an

interstate wire originating in Wisconsin resulting from the deposit of check #5505 for




                                            4
$70,000, written to "Welnspire" from "Invironments Magazine" into account number

XX9529 at the Bank of Milton in Milton, Wisconsin.

               (In violation of Title 18, United States Code, Section 1343).

                                        COUNT 2

      1.     Paragraphs 1-10 of Count 1 are incorporated here.

      2.     On or about April 12, 2019, in the Western District of Wisconsin, the

defendant.

                                 BARBARA BORTNER,

a resident of Milton, Wisconsin, willfully attempted to evade and defeat income tax

due and owing by her and her spouse to the United States of America, for the

calendar year 2018, by committing the following affirmative act, among others:

preparing and causing to be prepared, and by signing and causing to be signed, a false

and fraudulent Form 1040, in that it substantially understated her gross income and tax

due and owing for calendar year 2018, and which was submitted to the Internal

Revenue Service.

               (In violation of Title 26, United States Code, Section 7201).

                                        COUNT 3

      1.     Paragraphs 1-10 of Count 1 are incorporated here.

      2.     On or about October 15, 2020, in the Western District of Wisconsin, the

defendant,

                                  RYAN WECKERLY,




                                            5
willfully aided and assisted in the preparation and presentation to the Internal Revenue

Service of a false and fraudulent income tax return for Barbara Bortner for calendar year

2019 by providing Bortner's business "Welnspire" with an IRS Form 1099, which was

filed with the Internal Revenue Service, that underreported her compensation from

WECKERLY's business "Morningstar Interactive Inc.," whereas WECKERLY then and

there well knew and believed, Bortner's compensation was greater than that reported.

              (In violation of Title 26, United States Code, Section 7206(2)).



        - I - 2^ iU
Date                                              IMOTHY
                                                  acting Uniied States Attorney




                                             6
